Citation Nr: 0034108	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  93-13 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disorder, characterized as residuals of a torn posterior 
cruciate ligament, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  This case has since been 
transferred to the St. Petersburg, Florida VARO.

In a June 1996 decision, the Board denied the veteran's 
claim.  He appealed this decision, and, in March 1998, the 
United States Court of Appeals for Veterans Claims (Court) 
granted a joint motion of the Secretary of Veterans Affairs 
and the veteran to remand this case back to the Board.  
Subsequently, the Board remanded this case back to the RO in 
July 1998 and February 2000.  The case has since been 
returned to the Board.


REMAND

While the Board regrets the time delay in issuing a further 
remand in this case, it is apparent from the testimony from 
the veteran's October 2000 VA Travel Board hearing that the 
claims file does not include recent records of medical 
treatment for his right knee disorder.  During this hearing, 
he reported treatment in June 2000 from Dr. Phil Hardy, a 
private doctor.  In accordance with the VA's statutory duty 
to assist the veteran with the development of facts pertinent 
to his claim, it is imperative that the Board remand this 
case back to the RO so that records of such treatment can be 
obtained.  See 38 U.S.C.A. § 5107(a) (West 1991); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (relevant sections of which are to be 
codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMADED to the RO for the 
following action:

1.  After obtaining a signed release form 
from the veteran, with a full address 
provided, the RO should contact Dr. Hardy 
and request all records of the veteran 
dated on and after June 2000.  All 
records received must be added to the 
claims file.  If the search for such 
records is unsuccessful, documentation to 
that effect should be added to the claims 
file.

2.  The RO should then readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for a right knee 
disorder, characterized as residuals of a 
torn posterior ligament.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


